DETAILED ACTION
Introduction
Claims 1 and 4-26 have been examined in this application. Claims 1, 5, 6, 11, 13, 21, and 22 are amended. Claims 4, 12, 15, and 19 are original. Claims 7-10, 14, 16-18, and 20 are as previously presented. Claims 2 and 3 are cancelled. Claims 23-26 are new. This is non-final office action in response to the arguments, amendments, and request for continued examination filed 11/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/24/2020, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 13 under the heading “REJECTIONS UNDER 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive, and the previously made rejections under 112(a) are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 13 under the heading “REJECTIONS UNDER 35 U.S.C. § 112(b)”), the arguments are persuasive regarding the previously made rejection of Claim 10, and the rejection is therefore withdrawn. 
Regarding the remarks pertaining to the claim interpretation under 112(f) (presented on p. 14 under the heading “REJECTIONS UNDER 35 U.S.C. § 112(f)”), it is noted that claim terms invoking 112(f) are interpreted as the corresponding structure in the specification and equivalents, however 112(f) does not constitute a rejection. However, claim terms invoking 112(f) and failing to disclose or clearly link the claimed term to the corresponding structure, materials, or acts are indefinite and therefore rejected under 112(b). The arguments and remarks are partially persuasive. Due to the amendments to the claims, the invoking of 112(f) and corresponding rejection under 112(b) for the claim limitation “actuation mechanism” is withdrawn as the term has been removed from the claim. However, the replacement term “actuation controller” in Claim 21 is determined to invoke 112(f), because the term uses the generic placeholder “controller,” is coupled with functional language, and does not recite any structure or materials. The arguments refer to specification ¶0026, however this paragraph only provides further functional language (“controlling components to manipulate the plant….”) and does not provide any structure. It is not clear if the actuation controller is a computer software module run on a processor, or some particular hardware or circuitry, or is an actuator such as motor, or is something else entirely. Therefore, the amended claim term “actuation controller” is interpreted under 112(f) and rejected under 112(b). To avoid interpretation under 112(f), it is suggested to remove the limitation for 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 14-18 under the heading “REJECTIONS UNDER 35 U.S.C. § 102 and 35 U.S.C. § 103”), the arguments are partially persuasive. Particularly, the arguments regarding the recitation in the claims of the singular neural network (presented on p. 15, ln. 1-27) are persuasive, as the reference U.S. 5,586,033 A (Hall) does not teach a singular neural network wherein each neural unit in an input layer connects to each neural unit in an output layer, which outputs an action vector comprising a plurality of action elements. 
The arguments additionally state that there is not sufficient motivation to combine the reference U.S. 5,448,681 A (Khan) with Hall because Hall presents supervised learning wherein the reinforcement learning in Khan is a type of unsupervised learning that takes place when correct actions are not known, however these arguments are not persuasive. The recitation in Khan that supervised learning requires correct actions to be known does not teach away from a possibility of using both supervised and unsupervised learning in the case when correct actions are known. Furthermore, it is known in the art that both types of learning can be used in a single system, to enhance machine learning by providing supervised learning for initial learning operations, and then providing reinforcement learning for continuous learning afterward (see e.g. reference US2017/0227950A1 to Kinoshita et al., Figure 2 and [0046]).
Additionally, the arguments state that Khan is not analogous art to the subject matter of Claim 1 because a robotic mechanism is different from a combine harvester. However this argument is not persuasive. The reference of Khan pertains broadly to control of mechanical systems, which is in the same field of endeavor as the control of a combine harvester as presented in Claim 1. In addition, a reference may be analogous even if not in the same field of endeavor if the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)(I)). Khan is analogous art under 
Therefore, the rejection has been withdrawn. However, upon further consideration of the amendments, a new grounds of rejection is made in view of the additional prior art of US2005/0059445A1 (Niermann et al.) and US2015/0305239A1 (Jung), as well as the previously relied upon art of US2015/0293507A1 (Burns et al.), U.S. 5,448,681 A (Khan), U.S. 5,586,033 A (Hall), and US2003/0014171A1 (Ma et al.).

Specification
The specification is objected to because of the following informalities:
In ¶0078, “sensors 340” should instead read “sensors 330” for consistency with Figure 3B and the remainder of the specification.
In ¶0080, “sensors 320” should instead read “sensors 330” for consistency with Figure 3B and the remainder of the specification.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:
In Claim 22, "the steps including" should instead read "steps including" as there is no antecedent basis for this term.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is:
(a) “one or more actuation controllers… for controlling the one or more components” in Claim 21,
because the claim limitation uses the generic placeholder “controller” that is coupled with functional language for controlling components without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

(a) the specification is not clear regarding the corresponding structure of an actuation controller. See 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
(b) “cause a processor to perform the steps including:” in Claim 22. 
These limitations are NOT interpreted under 35 U.S.C. 112(f) as each step recites the acts to entirely perform the recited function. See also MPEP 2181 (I) (A) “If the claim element uses the phrase ‘step for,’ then Section 112, Para. 6 is presumed to apply…. On the other hand, the term ‘step’ alone and the phrase ‘steps of’ tend to show that Section 112, Para. 6 does not govern that limitation."
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 21, and 22, the claims recite the limitation “wherein the control model generates the action vector by:… determining actions for the combine to take in the field by applying a 
Claims 4-20 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 24, the claim recites the limitation “wherein the combine includes a threshing load sensor that provides a measurement of a quantity of grain lost after threshing.” The disclosure as originally filed (see e.g. ¶0063 of the specification filed 3/21/2018) recites the threshing load sensor 368 providing a measurement of representing the threshing load. However, this is not tied to a quantity of grain lost. Specification ¶0054 recites a measurement representing quantity of grain lost, however this is obtained by the threshing loss sensor or separator loss sensor, and is not a function of the threshing load sensor. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 21, and 22, the phrase “each of the state elements representing a measurement of a state of a subset of the components of the combine, each of the components controlled by an actuation controller communicatively coupled to a computer mounted on the combine, and wherein one or more of the state elements are the plant measurements determined from the image” renders the claims indefinite. The state elements are said to represent a measurement of a component, and each component is controlled by an actuation controller. However, the plant measurement determined from the image is then also stated to be a state element. While the plant measurement could represent a state of a sensor of the combine (a type of component), this does not appear to be consistent with the final limitation in the claims, which states that the actuation controllers actuate components to execute the output actions and change a state of the combine, because an image sensor being operated is not an output action, in the remaining claims or disclosure. It is generally unclear what limitation is imposed on the state elements by the phrase and whether the state elements are intended to only include parameters of components or may also include parameters related to harvesting feedback or performance type metrics. For the purposes of examination, the phrase is interpreted in light of the specification (see e.g. ¶0080 and Figure 3B), wherein each of the state 
Additionally, the use of the terms “neural nodes” and “neural unit” renders the claims indefinite. It is not clear from the language of the claims if neural node and neural unit are different names representing the same thing, or alternatively if there is some distinction or difference between the terms, such as a neural unit being a collection or layer of neural nodes, or a neural node being a plurality of neural units, or something else entirely. The scope of the claims is therefore indefinite. For the purposes of examination, the terms are interpreted as being the same thing.
Additionally, the limitations describing “wherein the control model generates the action vector” renders the claims indefinite. The “wherein” clause is stated to describe the generating of the action vector. However, in the “determining” limitation (following the “wherein” clause) the function is stated to be applied to the action vector. It is not clear how the action vector can be generated when the process of generating it requires the action vector, and the claims appear to recite circular logic, wherein the action vector is required before it can be generated. It is not clear if the function is intended to be applied to the “state vector” instead, or if the claims pertain to multiple action vectors (one which is used to generate another), or something else entirely. For Claim 1, the limitation is not consistent with dependent Claim 4, which recites “the function is configured to generate action elements of the action vector from state elements of the state vector.” The scope of the claims is therefore indefinite. For the purposes of examination, the phrase “determining actions for the combine to take in the field by applying a function to the action vector” is interpreted as “determining actions for the combine to take in the field by applying a function to the state vector.”
Claims 4-20 and 23-26 
Regarding Claims 4 and 5, the claims are dependent upon Claim 3, which is cancelled. It is not clear whether these claims are intended to be cancelled or are intended to be dependent on Claim 1, or some other claim. The claims are therefore indefinite. For the purposes of examination, the claims are interpreted as being dependent on Claim 1.
Regarding Claim 21, the steps are recited as being carried out by “one or more computer processors.” However, in the limitation for “determining a state vector,” the actuation controller is stated to be communicatively coupled to “a computer mounted on the combine” and the subsequent step of inputting is stated to be done “using the computer.” It is not clear if the “computer mounted on the combine” is the same computer comprising the one or more computer processors that are performing the steps, or alternatively if the claim pertains to two different computers and the claimed processors and instructions only encompass some of the functions. The scope of the stored instructions and the claim as a whole is therefore indefinite. For the purposes of examination, the one or more processors are interpreted as being part of the computer mounted on the combine, such that all of the claimed functions are performed by a computer comprising the one or more processors.
Additionally, claim limitation “one or more actuation controllers… for controlling the one or more components” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification ¶0026 states that “component 120 is controlled by the actuation controller to manipulate the plant or affects machine 100 performance,” however this merely repeats the function of the actuation controller, and does not disclose a structure or material corresponding to the limitation. It is not clear if an actuation controller is a software module on a processor, or some kind of power supply circuitry for an actuator, or an actuator itself, or something else entirely. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 24, the entirety of the claim is indefinite. The sensor recited is a “threshing load sensor” however the measured parameter is stated to be quantity of grain lost. It is not clear if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8, 11-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0293507A1 (Burns et al.) in view of Patent U.S. 5,448,681 A (Khan).

Regarding Claim 1, Burns et al. discloses a method for controlling actuation controllers of a plurality of components of a combine (see Figure 1, [0020, 0022], Claim 8, a method in a combine to generate control signals for “controlled systems 128” which may be electrical, hydraulic (actuation controllers that affect components)) to harvest plants as the combine travels through a plant field (see [0022]), the method comprising:
accessing an image of a harvested plant from a grain quality sensor on the combine (see Figure 3 and [0027, 0028] clean grain camera 166 provides images indicative of the quality of grain being deposited in clean grain tank 152 (i.e. the plant after being harvested) which are accessed by image processing system 167);
determining, from the image, one or more plant measurements describing characteristics of the harvested plants (see [0028], broken grain identifier 178 in the image processing system determines a quantity or percent of broken grain, unthreshed product identifier 180 determines a quantity of unthreshed product and MOG identifier 176 generates an output signal indicative of a quantity or percent of material other than grain);
determining a state vector comprising a plurality of state elements, each of the state elements representing a measurement of a state of a subset of the components of the combine, each of the components controlled by an actuation controller communicatively coupled to a computer mounted on the combine, and wherein one or more of the state elements are the plant measurements determined from the image (see Figure 3, [0029], a plurality of sensor signals are received by the engine control unit 169 to determine metrics, for example as seen in Figure 5 (i.e. a vector of different values representing the state, and corresponding to either combine component state (e.g. ground speed) or representing performance (e.g. cleaning shoe loss) and including the plant measurements from the image));
inputting, using the computer, the state vector into a control model (see [0029] the inputs for an expert control system 170) to generate an action vector comprising a plurality of action elements for the combine, each of the action elements specifying an action to be taken by the combine in the plant (see [0029] to generate control signals 172, output to various controlled systems), the actions, in aggregate, predicted to achieve improved harvesting performance for the combine (see Figure 6, [0048-0050] when a performance metric is outside a window, expert control system may automatically make adjustments, i.e. the actions achieving improved performance compared to some deviation), wherein the control model generates the action vector by:
receiving the state vector at a set of input nodes of a plurality of neural nodes interconnected as a singular neural network, wherein each neural unit in an input layer of the singular neural network connects to each neural unit in an output layer of the singular neural network (see [0029] the expert control system may be a neural network, and receives multiple sensor signals to output control signals for multiple systems, and see supporting reference “Wikipedia – Artificial Neural Network” p. 1, an artificial neural network includes a plurality of nodes in an input layer, connected to each of the nodes in an output layer via the hidden layer);
determining actions for the combine to take in the field by applying a function to the action vector, the function defined by connectivity of the singular neural network (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 4-5, the network applies mathematical functions to the inputs (state vector) to create the output layer (action vector)); and
outputting the determined actions as the action vector (see [0029] output of control signals to various system (i.e. a vector of plural values defining actions));
actuating a subset of actuation controllers to execute the actions in the plant field based on the action vector, the subset of controllers changing a configuration of the subset of components such that the state of the combine changes (see [0030] the control signals may automatically change settings of components via [0020] the electrical or hydraulic systems (actuation controllers) of controlled systems 128).

Burns et al. does not explicitly recite wherein the singular neural network is:
trained using reinforcement learning to reward actions that improve harvesting performance of the combine.

However Khan teaches a technique in improving control systems wherein a singular neural network is:
trained using reinforcement learning to reward actions that improve performance of the plant (see 5:65-6:20, an action network receives a reinforcement signal for learning, rewarding actions that improve plant performance, and see 6:57-66, action network may be a neural network).
Examiner’s note: “to reward actions that improve performance” is intended use and therefore receives little patentable weight.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and neural network of Burns et al. to additionally use the method of learning taught by Khan, with the motivation of enhancing the robustness of the system and adaptability by providing a scheme for improved learning capabilities (see 4:48-51).

Regarding Claim 4, Burns et al. discloses the method of claim 3, wherein each state element of the state vector is connected to one or more input nodes by a connection of the plurality of weighted connections (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 1, 4, input neurons (nodes) receive inputs by connections with weights and see p. 5 an neuron’s input may be weighted), 
each action element of the action vector is connected to one or more output nodes by a connection of the plurality of weighted connections (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 1, 4, 5, output neurons (nodes) providing output, i.e. connected to action vector outputs), and
the function is configured to generate action elements of the action vector from state elements of the state vector (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 4, 5, the mathematical functions generating the output layer values (action vector) from the state elements (input layer values)).

Regarding Claim 5, Burns et al. does not explicitly recite the method of claim 3, wherein the singular neural network is a first artificial neural network from a pair of artificial neural networks, the pair and acting as an actor-critic pair and used to train the first artificial neural network to generate actions that improve the combine performance.

Khan teaches the method of training a neural network as recited above,
wherein the singular neural network is a first artificial neural network (see 6:20-66, action network 102) from a pair of artificial neural networks, the pair and acting as an actor-critic pair (see 8:21-30, critic network 104) and used to train the first artificial neural network to generate actions that improve the plant performance (see Claim 13, the reinforcement signal represents a desired state of the plant performance. In other words, the first network is trained to improve by generating actions more similar to desired performance).
The motivation to combine Burns et al. and Khan was provided in the rejection of Claim 1.

Regarding Claim 6, Burn et al. discloses wherein the first neural network inputs state vectors and outputs action vectors (see [0029-0030], and supporting reference “Wikipedia – Artificial Neural Network”).

Burns et al. does not explicitly recite the method of claim 5, wherein the first neural network inputs state vectors and values for the weighted connections and outputs action vectors, the values for the weighted connections modifying the function for generating actions for the combine that improve combine performance, and
a second neural network inputs a reward vector and a state vector and outputs the values for the weighted connections, the reward vector comprising elements signifying the improvement in performance of the combine from a previously executed action.

Khan teaches the method of training a neural network as recited above, wherein
the first neural network inputs state vectors (see Figure 7 and 6:20-56, input layer of the action network receives the plant state signal 110b, see Figure 8b, a plurality of input parameters, i.e. a state vector) and values for the weighted connections (see 6:40-53, the first network 102 receives reinforcement signal 112 which adjusts the weights. I.e. the reinforcement signal contains values for affecting the weighted connections) and outputs action vectors (see Figure 8b, plant control signal 108 is output, including plural variables (i.e. an action vector)), the values for the weighted connections modifying the function for generating actions for the plant that improve plant performance (see 6:40-56 the input signal is coupled to the output via the weighted connections (i.e. the values for the weighted connections modify the overall control function), and see Claim 1, the action network acts to generate actions closer to the desired plant performance), and
a second neural network inputs a reward vector (see Figure 7, critic network 104 receives performance signal 111) and a state vector (see Figure 10A, critic network 104 receives plant state signal 110a comprising a plurality of variables (i.e. plant state vector)) and outputs the values for the weighted connections (see 8:21-34, critic network produces the reinforcement signal 112 which for affecting the weighted connections), the reward vector comprising elements signifying the improvement in performance of the plant from a previously executed action (see 6:12-20, performance signal 111 represents qualitative plant performance, e.g. “good/bad” and “successful/failure” elements in the vector, i.e. feedback signifying improvement from actions executed before the performance was measured).
The motivation to combine Burns et al. and Khan was provided in the rejection of Claim 1.

Regarding Claim 7, Burns et al. does not explicitly recite the method of claim 6, wherein the elements of the reward vector are determined using measurements of capabilities of a subset of the components of the combine that were previously actuated based on the previously executed action.

Khan teaches the method of training a neural network as recited above,
wherein the elements of the reward vector are determined using measurements of capabilities of a subset of the components of the plant that were previously actuated based on the previously executed action (see 6:2-20, the plant outputs feedback in the form of quantitative information (e.g. measurements related to output parameters) as well as the performance signal (qualitative, good/bad and successful/failure elements of the reward vector). In other words, the reward vector includes a qualitative version of the feedback, based on of the results/capabilities of the components that were previously actuated, as it is a type of feedback).
The motivation to combine Burns et al. and Khan was provided in the rejection of Claim 1. 

Regarding Claim 8, Burns et al. discloses the method of claim 5, wherein the operator can select a metric for performance improvement, the metrics including any of a throughput, a plant cleanliness, an amount of plant harvested, a quality of plant harvested, a quality of plant threshed, and an amount (see [0035] based on operator input a performance window is generated which [0048-0050] is a target for performance improvement if the value deviates from the window, and performance metrics can include [0042] productivity or yield (amount harvested), [0043] quality metrics for foreign material in the clean grain tank (quality of plant harvested), or [0038] shoe loss, or separator loss).
Examiner's note: since the claim uses the phrase "any of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 11, Burns et al. discloses the method of claim 1, wherein determining the state vector comprises:
accessing a datastream communicatively coupling a plurality of sensors (see Figure 10, [0085-0090], the method carried out by processor 114 which receives i/o and other data over a bus 19), each sensor for providing a measurement of one of the capabilities of a subset of the components of the combine (see [0028] the sensors providing measurements of component parameters (operating capability) or harvesting parameters (capabilities of the components in terms of yield, loss, etc.)); and
determining the elements of the state vector based on the measurements included in the datastream (see [0029] the state vector elements being the plurality of sensor signal inputs).

Regarding Claim 12, Burns et al. discloses the method of claim 11, wherein the plurality of sensors can include any of a threshing gap sensor, a tailings level sensor, a separator loss sensor (see [0023]), a shoe loss sensor (see [0023]), a grain damage sensor (see [0028] camera 166 and image processing system to determine broken grain entering clean grain tank); a material other than grain sensor (see [0028] cameras and material other than grain (MOG) identifier 176), and an unthreshed (see [0023, 0028] tailings camera and un-threshed product identifier 180 generating quantity or percent of un-threshed product which [0022] may be grain).

Regarding Claim 13, Burns et al. discloses the method of claim 1, wherein the state elements include any of (see [0028-0029] state elements being sensor inputs to the engine control unit 169)
a tailings level representing a ratio of usable plant to material other than plant in tailings of a cleaning shoe component of the combine;
a separator loss representing an amount of the plant lost at a separator component of the combine (see [0025]);
a shoe loss representing an amount of the plant lost at a shoe component of the combine (see [0024]);
a threshing loss representing an amount of the plant lost at a threshing component of the combine;
a grain damage representing an amount of damaged plant in a grain tank component of the combine (see [0028] camera 166 and image processing system to determine broken grain entering clean grain tank);
a light material other than plant representing a ratio of usable plant and light material other than plant in the grain tank component of the combine;
a heavy material other than plant representing a ratio of usable plant and heavy material other than plant in the grain tank component of the combine; and
an unthreshed plant representing a ratio of usable plant and unthreshed plant in a grain tank component of the combine.
Examiner's note: since the claim uses the phrase "any of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 14, Burns et al. discloses the method of claim 1, wherein actuating a subset of actuation controllers comprises:
determining a set of machine instructions for each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller (see [0029] generating control signals 172 which are output to various controlled systems);
accessing a datastream communicatively coupling the actuation controllers; and
sending the set of machine instructions to each actuation controller of the subset via the datastream (see Figure 3, Figure 10, [0085-0090], the method carried out by processor 114 which performs i/o over a bus 19).

Regarding Claim 15, Burns et al. discloses the method of claim 1, wherein the action elements can specify actions including any of:
modifying a speed of the combine;
modifying a rotor speed of a rotor component of the combine (see [0030] the expert control system 170 can generate control signals for fan/rotor and see Figure 5, [0041] rotor or fan speed changing);
modifying a threshing gap distance between a threshing gap component and the rotor component of the combine;
modifying a vane angle between a rotor and a direction of incoming plant material of the combine;
modifying an upper sieve opening;
modifying a lower sieve opening; and
(see [0030] the expert control system 170 can generate control signals for fan/rotor and see Figure 5, [0041] rotor or fan speed changing).
Examiner's note: since the claim uses the phrase "any of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 16, Burns et al. discloses the method of claim 1, wherein the plurality of components of the machine combine can include any of a rotor (see [0030, 0049-0050]), an engine, a threshing basket, a head (see Figure 2, [0022]), an upper sieve, a lower sieve, a grain elevator (see [0022]), a grain tank (see [0022]), a fan (see [0030]), a separator vane, or a shoe (see [0024]).
Examiner's note: since the claim uses the phrase "any of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 17, Burns et al. discloses the method of claim 1, wherein the components of the combine are configured to harvest plants including any of corn (see [0036]), wheat (see [0036]), or rice.
Examiner's note: since the claim uses the phrase "any of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Burns et al. discloses the method of claim 1, wherein the action elements of the action vector are a numerical representation of the action (see [0029] generating of control signals and see Figure 10, [0085-0090], the method carried out by processor 114, i.e. using digital/binary representations of variables).

Regarding Claim 19, Burns et al. discloses the method of claim 1, wherein the state elements of the state vector are a numerical representation of the measurements (see [0029] receiving sensor signals and see Figure 10, [0085-0090], the method carried out by processor 114, i.e. using digital/binary representations of variables).

Regarding Claim 21, Burns et al. discloses a combine (see [0022]) comprising:
one or more sensors (see [0020, 0023);
one or more components (see [0030] settings of various components can be adjusted);
one or more actuation controllers communicatively coupled to the one or more components and for controlling the one or more components (see Figure 1, [0020, 0022], Claim 8, a method in a combine to generate control signals for “controlled systems 128” which may be electrical, hydraulic (actuation controllers that affect components));
one or more computer processors (see Figure 1, processor 114); and
a non-transitory computer-readable storage medium storing instructions that when executed causes the one or more computer processors (see Figure 10, [0084-0086] applications run from memory) to perform steps including:
accessing an image of a harvested plant from a grain quality sensor on the combine (see Figure 3 and [0027, 0028] clean grain camera 166 provides images indicative of the quality of grain being deposited in clean grain tank 152 (i.e. the plant after being harvested) which are accessed by image processing system 167);
determining, from the image, one or more plant measurements describing characteristics of the harvested plants (see [0028], broken grain identifier 178 in the image processing system determines a quantity or percent of broken grain, unthreshed product identifier 180 determines a quantity of unthreshed product and MOG identifier 176 generates an output signal indicative of a quantity or percent of material other than grain);
determining a state vector comprising a plurality of state elements, each of the state elements representing a measurement of a state of a subset of the one or more components of the combine, each of the one or more components controlled by an actuation controller communicatively coupled to a computer mounted on the combine, and wherein one or more of the state elements are the plant measurements determined from the image (see Figure 3, [0029], a plurality of sensor signals are received by the engine control unit 169 to determine metrics, for example as seen in Figure 5 (i.e. a vector of different values representing the state, and corresponding to either combine component state (e.g. ground speed) or representing performance (e.g. cleaning shoe loss) and including the plant measurements from the image);
inputting, using the computer, the state vector into a control model (see [0029] the inputs may be used for an expert control system 170) to generate an action vector comprising a plurality of action elements for the combine, each of the action elements specifying an action to be taken by the combine in the plant field (see [0029] to generate control signals 172, output to various controlled systems), the actions, in aggregate, predicted to achieve improved harvesting performance for the combine (see Figure 6, [0048-0050] when a performance metric is outside a window, expert control system may automatically make adjustments, i.e. the actions achieving improved performance compared to some deviation), 
wherein the control model generates the action vector by:
receiving the state vector at a set of input nodes of a plurality of neural nodes interconnected as a singular neural network, wherein each neural unit in an input layer of the singular neural network connects to each neural unit in an output layer of the singular neural network (see [0029] the expert control system may be a neural network, and receives multiple sensor signals to output control signals for multiple systems, and see supporting reference “Wikipedia – Artificial Neural Network” p. 1, an artificial neural network includes a plurality of nodes in an input layer, connected to each of the nodes in an output layer via the hidden layer);
determining actions for the combine to take in the field by applying a function to the action vector, the function defined by connectivity of the singular neural network (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 4-5, the network applies mathematical functions to the inputs (state vector) to create the output layer (action vector)); and
outputting the determined actions as the action vector (see [0029] output of control signals to various system (i.e. a vector of plural values defining actions));
actuating a subset of actuation controllers to execute the actions in the plant field based on the action vector, the subset of controllers changing a configuration of the subset of the one or more components such that the state of the combine changes (see [0030] the control signals may automatically change settings of components via [0020] the electrical or hydraulic systems (actuation controllers) of controlled systems 128).

Burns et al. does not explicitly recite wherein the singular neural network is:
trained using reinforcement learning to reward actions that improve harvesting performance of the combine.

However Khan teaches a technique in improving control systems wherein a singular neural network is:
trained using reinforcement learning to reward actions that improve performance of the plant (see 5:65-6:20, an action network receives a reinforcement signal for learning, rewarding actions that improve plant performance, and see 6:57-66, action network may be a neural network). 
Examiner’s note: “to reward actions that improve performance” is intended use and therefore receives little patentable weight.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and neural network of Burns et al. to additionally use the method of learning taught by Khan, with the motivation of enhancing the robustness of the system and flexibility by providing a learning scheme for improved learning capabilities (see 4:48-51).

Regarding Claim 22, Burns et al. discloses a non-transitory computer readable storage medium storing instructions for controlling a plurality of actuation controllers of a plurality of components of a combine (see Figure 1, [0020, 0022], Claim 8, a method in a combine to generate control signals for “controlled systems 128” which may be electrical, hydraulic (actuation controllers that affect components))  to harvest plants as the combine travels through a plant field (see [0022]) encoded thereon that, when executed, cause a processor to perform (see Figure 1, processor 114 and Figure 10, [0084-0086] applications run from memory on the processor) the steps including:
accessing an image of a harvested plant from a grain quality sensor on the combine (see Figure 3 and [0027, 0028] clean grain camera 166 provides images indicative of the quality of grain being deposited in clean grain tank 152 (i.e. the plant after being harvested) which are accessed by image processing system 167);
determining, from the image, one or more plant measurements describing characteristics of the harvested plants (see [0028], broken grain identifier 178 in the image processing system determines a quantity or percent of broken grain, unthreshed product identifier 180 determines a quantity of unthreshed product and MOG identifier 176 generates an output signal indicative of a quantity or percent of material other than grain);
determining a state vector comprising a plurality of state elements, each of the state elements representing a measurement of a state of a subset of the components of the combine, each of the components controlled by an actuation controller communicatively coupled to a computer mounted on the combine, and wherein one or more of the state elements are the plant measurements determined from the image (see Figure 3, [0029], a plurality of sensor signals are received by the engine control unit 169 to determine metrics, for example as seen in Figure 5 (i.e. a vector of different values representing the state, and corresponding to either combine component state (e.g. ground speed) or representing performance (e.g. cleaning shoe loss) and including the plant measurements from the image);
inputting, using the computer, the state vector into a control model (see [0029] the inputs may be used for an expert control system 170) to generate an action vector comprising a plurality of action elements for the combine, each of the action elements specifying an action to be taken by the combine in the plant field (see [0029] to generate control signals 172, output to various controlled systems), the actions, in aggregate, predicted to achieve improved harvesting performance for the combine (see Figure 6, [0048-0050] when a performance metric is outside a window, expert control system may automatically make adjustments, i.e. the actions achieving improved performance compared to some deviation), wherein the control model generates the action vector by:
receiving the state vector at a set of input nodes of a plurality of neural nodes interconnected as a singular neural network, wherein each neural unit in an input layer of the singular neural network connects to each neural unit in an output layer of the neural network (see [0029] the expert control system may be a neural network, and receives multiple sensor signals to output control signals for multiple systems, and see supporting reference “Wikipedia – Artificial Neural Network” p. 1, an artificial neural network includes a plurality of nodes in an input layer, connected to each of the nodes in an output layer via the hidden layer);
determining actions for the combine to take in the field by applying a function to the action vector, the function defined by connectivity of the singular neural network (see [0029] and supporting reference “Wikipedia – Artificial Neural Network” p. 4-5, the network applies mathematical functions to the inputs (state vector) to create the output layer (action vector)); and 
outputting the determined actions as the action vector (see [0029] output of control signals to various system (i.e. a vector of plural values defining actions));
actuating a subset of actuation controllers to execute the actions in the plant field based on the action vector, the subset of controllers changing a configuration of the subset of components such that the state of the combine changes (see [0030] the control signals may automatically change settings of components via [0020] the electrical or hydraulic systems (actuation controllers) of controlled systems 128).

Burns et al. does not explicitly recite wherein the singular neural network is:
trained using reinforcement learning to reward actions that improve harvesting performance of the combine.

However Khan teaches a technique in improving control systems wherein a singular neural network is:
trained using reinforcement learning to reward actions that improve performance of the plant (see 5:65-6:20, an action network receives a reinforcement signal for learning, rewarding actions that improve plant performance, and see 6:57-66, action network may be a neural network). 
Examiner’s note: “to reward actions that improve performance” is intended use and therefore receives little patentable weight.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and neural network of Burns et al. to additionally use the method of learning taught by Khan, with the motivation of enhancing the robustness of the system and flexibility by providing a learning scheme for improved learning capabilities (see 4:48-51).

Regarding Claim 23, Burns et al. discloses the method of claim 1, wherein the combine includes a grain yield sensor that provides a measurement representing a flow rate of clean grain (see [0026] yield monitor sensor sending mass flow through elevator 150 which [0022] moves grain into the clean grain tank).

Regarding Claim 24, Burns et al. discloses the method of claim 1, wherein the combine includes a threshing load sensor that provides a measurement of a quantity of grain lost after threshing (see [0025] separator loss sensor which provides a signal indicative of grain loss in the separators which [0022] process the grain after threshing).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0293507A1 (Burns et al.) in view of Patent U.S. 5,448,681 A (Khan), further in view of Patent U.S. 5,586,033 A (Hall).

Regarding Claim 9, Burn et al. further discloses wherein the first neural network inputs state vectors and outputs action vectors (see [0029-0030], and supporting reference “Wikipedia – Artificial Neural Network”).

Burns et al. does not explicitly recite the method of claim 6, wherein the state vectors are obtained from a plurality of combines taking a plurality of actions from a plurality of action vectors to harvest plants in the plant field.

However Hall teaches a technique for providing data for a combine neural network (see e.g. Claim 3)
wherein the state vectors are obtained from a plurality of combines taking a plurality of actions from a plurality of action vectors to harvest plants in the plant field (see 11:45-50, training data for a neural network may consist of examples specifying the process inputs (state vectors) and outputs (action vectors), and see 12:41-52, the general training data may come from combines operating under typical conditions, i.e. from plural combines harvesting plants).
Examiner’s note: the claim does not positively tie the state vectors in Claim 9 to the reinforcement learning described in Claim 6 (e.g. as recited in Applicant’s specification ¶0128) and therefore the state vectors are interpreted as any state vectors that may be processed by the neural network at any time.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and neural network of Burns et al. to obtain training data from a plurality of combines, as is taught by Hall, with the motivation of improving combine performance and response by providing initial supervised learning specific to local conditions (see Hall 12:34-40). 
Examiner’s note: the use of supervised learning as initial learning and in combination with reinforcement learning is known in the art of machine learning control systems, for example see US2017/0227950A1 to Kinoshita et al., Figure 2 and [0046].

Regarding Claim 10, Burn et al. further discloses wherein the first neural network inputs state vectors and outputs action vectors (see [0029-0030], and supporting reference “Wikipedia – Artificial Neural Network”).

Burns et al. does not explicitly recite the method of claim 6, wherein the state vectors and action vectors are simulated from a set of seed state vectors, wherein the seed state vectors are obtained from a plurality of combines taking a set of actions to harvest plants in the plant field.

However Hall teaches a technique for providing data for a combine neural network (see e.g. Claim 3),
wherein the state vectors and action vectors are simulated from a set of seed state vectors, wherein the seed state vectors are obtained from a plurality of combines taking a set of actions to harvest plants in the plant field (see 11:45-50, training data for a neural network may contain examples specifying the process inputs (state vectors) and outputs (action vectors) and see 12:41-52, the general training data may come from combines operating under typical conditions, i.e. the state and action vectors in training are simulated data and created from seed state vectors which are from combines operating to harvest plants in the field).
Examiner’s note: the claim does not positively tie the state and action vectors in Claim 10 to the reinforcement learning described in Claim 6 (e.g. as recited in Applicant’s specification ¶0129) and therefore are interpreted as any state vectors and action vectors that may be processed by the neural network.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and neural network of Burns et al. to obtain training data from a plurality of combines, as is taught by Hall, with the motivation of improving combine performance and response by providing initial supervised learning specific to local conditions (see Hall 12:34-40). 
Examiner’s note: the use of supervised learning as initial learning and in combination with reinforcement learning is known in the art of machine learning control systems, for example see US2017/0227950A1 to Kinoshita et al., Figure 2 and [0046].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0293507A1 (Burns et al.) in view of Patent U.S. 5,448,681 A (Khan), further in view of Publication US2003/0014171A1 (Ma et al.).
Regarding Claim 20, Burns et al. further discloses the action vector outputs including settings for sieves, chaffers, concaves, fan/rotor, or other items on combine (see [0030]).

Burns et al. does not explicitly recite the method of claim 1, wherein the action vector includes an action element for changing the speed of the combine as the combine travels through the plant field and actuating the subset of actuation controllers to execute the actions in the plant field based on the action vector changes the speed of the combine as the combine travels through the plant field.

Ma et al. teaches a method for controlling a harvester (see [0046], Figure 7),
(see Figure 3 and [0034, 0044] controller made of supervisory controller 212 and neurofuzzy system 210 includes a neural network and outputs signals to plural low-level controllers 214, i.e. the individual outputs to 214 a-f make up the output action vector) includes an action element for changing the speed of the combine as the combine travels through the plant field (see [0034, 0035], setpoints are provided to low level controllers including vehicle speed controller 214 f) and actuating the subset of actuation controllers to execute the actions in the plant field based on the action vector changes the speed of the combine as the combine travels through the plant field (see [0035] the setpoints are sent to the low level controllers including vehicle speed controller 214 f to achieve the desired optimized machine output).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and action vector output of Burns et al. to further include a vehicle speed output, as is taught by Ma et al., with the motivation of increasing the flexibility of the control system to compensate for hardware changes, component wear, crop condition, and environment variability (see Ma et al. [0008]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0293507A1 (Burns et al.) in view of Patent U.S. 5,448,681 A (Khan), further in view of Publication US2005/0059445A1 (Niermann et al.).

Regarding Claim 25, Burns et al. further discloses that on-board sensors may sense a variety of variables (see [0020]).

Burns et al. does not explicitly recite the method of claim 1, wherein the combine includes a straw quality sensor that provides a measurement representing a quality of material other than grain (MOG) leaving the combine.

However Niermann et al. teaches a method of operating a harvester (see e.g. Claim 1),
wherein the combine includes a straw quality sensor that provides a measurement representing a quality of material other than grain (MOG) leaving the combine (see Figure 3, [0031] an infrared camera is on the rear of the combine oriented toward the discharge surface which [0042-0049] provides a measurement that represents the quality of the distribution of straw/chaff (material other than grain) which leaves the combine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and combine of Burns et al. to use a straw quality sensor, as is taught by Niermann et al., with the motivation of enhancing the system robustness, improving future crop yield and allowing for additional feedback regarding the uniformity of distributed material (see Niermann et al. [0005]. Uniform distribution of the residue is known to be desirable to improve growth of the next crop, see NPL reference “Residue Distribution Critical for No-till Success”)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0293507A1 (Burns et al.) in view of Patent U.S. 5,448,681 A (Khan), further in view of Publication US2015/0305239A1 (Jung).
Regarding Claim 26, Burns et al. does not explicitly recite the method of claim 1, wherein the combine includes a header height sensor that provides a measurement representing a height of an agricultural harvesting head of the combine with respect to the ground.

However Jung teaches a combine (see [0029])
wherein the combine includes a header height sensor that provides a measurement representing a height of an agricultural harvesting head of the combine with respect to the ground (see [0034] The actual height of the harvester head 16 above the ground in a given case is detected by means of an actual value sensor 36 connected by signal transmission means to the control unit 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and combine of Burns et al. to use a header height sensor, as is taught by Jung, with the motivation of further improving performance and preventing loss of crop by providing the head at a constant cutting height (see Jung [0003, 0022]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20050278269-A1 teaches subject matter including modeling a neural network using initial data from another system.
US-20150081222-A1 teaches subject matter including shared data between neural networks in industrial applications. 
US-20190258918-A1 teaches subject matter including actor critic learning methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./Examiner, Art Unit 3669                                                                                                                                                                                         

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619